Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the preliminary amendment dated 01/30/2021, the following occurred: Claims 1-515 and 536-696 are cancelled.
Claims 516-535 are pending and have been examined.

Priority
The Examiner acknowledges the application claim of priority to U.S. Provisional Patent Application No.(s):
63/086,474 dated 01 October 2020.
63/085,700 dated 30 September 2020.
63/037,977 dated 11 June 2020.
63/002,253 dated 30 March 2020.
63/002,197 dated 30 March 2020.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/968,874 dated 31 January 2020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  For example, claim 523 recites claim language in the body of the claim such that the scope of the claim is confined to data analysis based on a score value. The provisional Application No. 62/968,874 does not disclose a score value. Additionally, it does not disclose a scoring algorithm or a score component normalization algorithm for claim 526). Therefore, the instant Application 17/163,432 cannot claim benefit of provisional Application No. 63/968,874.
	
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/18/2022 follows the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.

Specification
The lengthy specification (226 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an output processing circuit structured to interpret…” in claim 527.
“an evaluation circuit structured to evaluate…” in claim 527.
“a graphic generation circuit structured to generate…” in claim 527.
“a graphic provisioning circuit structured to transmit…” in claim 527.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
The Specification does not disclose the corresponding structure for any of the various, specific circuitry, and the various, specific circuitry are not known in the art. For equivalents, see para. 00838.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 526-529 are rejected for lack of adequate written description.
Claim 526 recites a functional step for which the Applicant has not adequately described the step with sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

	Specifically, the claim recites “calculating a score based on normalized component values” corresponding to the plurality of trial design simulations (for the trial design). Note: a normalization algorithm is disclosed at para. 00730.)
	The Applicant has provided no disclosure of the algorithm to determine a score that is based on normalized component values. Any analysis and subsequent determination could potentially read on the as-claimed invention.
	The Specification states at para. 00741: “obtaining design scores and associated score data for designs from a plurality of simulation runs… the associated score data may include data as to how the score was computed, normalization functions, score functions, weighting of score components, aspects of the data values (such as ranges, min/max values, etc.) of the score components, and the like” (emphasis added). See similarly para. 00737. See also para. 00738, “score definitions used to determine the score.”
This is inadequate for a person of ordinary skill in the art before the effective filing date to conclude that the Applicant had possession of the claimed algorithm. The algorithm is not presented (How was the score computed? What are the specific score definitions? Specifically, where is the disclosure of the score definition for the claimed calculating step?)
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. The Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Claim 527 recites functional steps for which the Applicant has not adequately described “circuitry” in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
Specifically, the as-filed disclosure has not described “circuitry” such that a person having ordinary skill in the art would be able to carry out the invention; there is no description of any particular circuitry. Thus, the as-filed disclosure potentially covers all circuitry in existence at the time of filing that could carry out the recited functionality evidencing that the Applicant did not have possession of the claimed invention. As such, the claimed invention lacks adequate written description. See MPEP §§ 2161.01(I) and 2181(II).
	By virtue of dependence on claim 527, the basis of rejection for claim 527 also applies to dependent claims 528-529.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 527-535 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Certain claim limitations invoke 35 U.S.C. 112(f); however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations invoking 35 U.S.C. 112(f) are as follows in claim 527:
“an output processing circuit structured to interpret…” is not disclosed properly in the specification regarding its structure, material or acts.
“an evaluation circuit structured to evaluate…” is not disclosed properly in the specification regarding its structure, material or acts.
“a graphic generation circuit structured to generate…” is not disclosed properly in the specification regarding its structure, material or acts.
“a graphic provisioning circuit structured to transmit…” is not disclosed properly in the specification regarding its structure, material or acts.
	The Examiner, as a person of ordinary skill in the art, finds that “circuitry” combined with the recited function of the circuitry does not connote sufficient structure when read in light of the Specification; the Specification is silent as to any description of actual circuitry that would perform the claimed functionality. Therefore, claim 527 is indefinite and are rejected under 35 U.S.C. 112(b). By virtue of dependence on claim 527, the basis of rejection for claim 527 also applies to dependent claims 528-529.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§608.01(o) and 2181.
Claim 530 recites a “non-transitory computer-readable medium storing instructions that adapt at least one processor”. It is unclear how a CRM can adapt a processor without actually interacting with said processor. It is also unclear what adapt means in this instance (see specification para. 00598 and 00679). The Examiner suggests amending to recite a “non-transitory computer-readable medium storing instructions that [[adapt]], when implemented, cause at least one processor to…”
	By virtue of dependence on claim 530, the basis of rejection for claim 530 also applies to dependent claims 531-535.
	





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 516-535 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 516, 527 and 530 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 516, 527 and 530 fall into at least one of the statutory categories (i.e., process, machine, manufacture) or are presumed to be for the purposes of subject matter eligibility analysis.
Step 2A Prong 1: The identified abstract idea is as underlined (claim 516 being representative):
	receiving, via at least one processor, output data of a plurality of trial design simulations for a plurality of scenarios;
	evaluating, via the at least one processor, the output data to determine changes in performance over the plurality of scenarios;
	generating, via the at least one processor, visual tornado diagram data structured to generate a visual tornado diagram on an electronic display of an electronic device, and 
	transmitting, via the at least one processor, the visual tornado diagram data to the electronic device.

The underlined claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: at least one processor with various processing circuits and/or an electronic device with an electronic display (claims 516, 527 and 530) and/or a non-transitory computer-readable medium (claim 530). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to receive, interpret, evaluate, generate, and transmit/output data. For example, but for the processor, the claims encompass a person analyzing (e.g., evaluating) data received at a computer terminal (the received data necessarily interpreted; see Specification at para. 00235, “interpret/obtain”). The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. See additionally MPEP 2106.04(a)(2). Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor with various processing circuits and/or an electronic device with an electronic display (claims 516, 527 and 530) and/or a non-transitory computer-readable medium (claim 530) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification e.g., at para. 00201; 00202; and 00704, “a classical computer may execute one or more classical algorithms for solving one or more classical computing tasks”). See MPEP 2106.04(d)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor with various processing circuits and/or an electronic device with an electronic display (claims 516, 527 and 530) and a non-transitory computer-readable medium (claim 530) to perform the method (represented by claim 516) amount no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using generic computer(s) and/or generic computer component(s) cannot provide an inventive concept (“significantly more”). See MPEP § 2106.05(f).

Dependent claims 517-526, 528-529 and 531-535, when analyzed as a whole, are similarly rejected under 35 U.S.C. §101 because the additional limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.
	Claim(s) 519, 522, 526, 531-532 merely further describe(s) the abstract idea (e.g. the robustness value, the scenarios categorized, evaluating historical design selections… an interactive interface… a quick search data structure… the one or more trial design parameters, generating substitute data and a performance surface, calculating a score). See analysis, supra. The Examiner notes that the interactive interface is a point of human-computer interaction and communication (see e.g., Specification at para. 00270 and Fig. 19) and the quick search data structure is a data arrangement (see e.g., Specification at para. 00783 and Fig. 160) (i.e., not additional elements).
	Claim(s) 517-518, 520-521, 523-525, 528-529, 533-535 merely further describe(s) the additional element(s) of the at least one processor with various processing circuits and/or the electronic device with an electronic display and/or the non-transitory computer-readable medium (e.g., determining a span of acceptable performance values, categorizing scenarios). See analysis, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 516-520, 524-525 and 527-535 are rejected under 35 U.S.C. 103 as being unpatentable over Narzisi et al. (US 2008/0215512 A1) in view of Kahn et al. (US 2003/0065669 A1).

	
Re. CLAIM 516: Narzisi teaches a method comprising:
	receiving, via at least one processor, output data of a plurality of trial design simulations for a plurality of scenarios (Abstract teaches agent-based models/multi-agent systems (trial designs). Abstract & [0050] teaches agents associated with the selected system can be defined and provided with parameters. Fig. 5 teaches an agent-based model simulation tool. [0054] teaches obtaining results (output data) of a plurality of simulations, for which a simulation is repeated a number of times (for a plurality of scenarios). [0146] teaches one or more processing arrangements, e.g. of a computer workstation, to perform the exemplary methods.);
	evaluating, via the at least one processor, the output data to determine changes in performance over the plurality of scenarios ([0054] teaches the fitness of a particular solution (result), e.g. a particular set of system variables, can be evaluated based on a mean value of the system behavior (performance) generated by the plurality of simulations. The number of times to simulate a given set of conditions (scenarios) can be selected based on variance or standard deviation (changes) of the results observed. See also [0089]. See also [0107] Table 2.);
	generating, via the at least one processor, [… visual tornado…] diagram data structured to generate [… a visual tornado…] diagram on [… an electronic display of…] an electronic device (Fig. 1 teaches generating data. Fig. 2 & [0038] teach plots (necessarily generated). The Examiner interprets the computer workstation as the electronic device.), and 
	transmitting, via the at least one processor, [… the visual tornado…] diagram data to the electronic device (Fig. 2 & [0038] teach showing plots (necessarily transmitted). The Examiner interprets the plots as transmitted from a processing arrangement to the computer workstation for plotting.)

Narzisi may not teach
	visual tornado diagram data / a visual tornado diagram or
	an electronic display of an electronic device.

Kahn teaches
	a visual tornado diagram ([0216] teaches results of this process can be plotted as a "tornado" diagram ranking the input variables according to the extent of their influence on the forecast timelines. [0160] teaches user devices e.g., work stations.) and 
	an electronic display ([0089] teaches screen shots of screens produced (on a work station).)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system, method, and computer-accessible medium for optimizing agent-based models of Narzisi to plot data as a “tornado” diagram and produce screens on user device(s) and to use this information as part of a method of timeline forecasting for clinical trials as taught by Kahn, with the motivation of improving speed and accuracy of data entry, clinical trial execution, and clinical trial protocol and program design processes using modeling and simulation technologies (see Kahn at para. 0047, 0050 and 0055).

Re. CLAIM 517: Narzisi/Kahn teaches the method of claim 516 further comprising:
	determining, via the at least one processor, a span of acceptable performance values over the scenarios (Narzisi [0012] teaches criteria… can often involve the use of many different and conflicting objectives. Thus, it may be desirable to generate optimized system parameters… which may exhibit a certain range of responses. Narzisi [0121] teaches documenting the relative performance of the different simulations (over the scenarios) using a range of (optimized system) parameter values.)

Re. CLAIM 518: Narzisi/Kahn teaches the method of claim 516 further comprising:
	determining, via the at least one processor, a robustness value based at least in part on the changes (Narzisi [0012] teaches desirability or quality of a solution (result) can be based on a variety of criteria including e.g., robustness of the system. See also Narzisi [0018], “standard deviation”; [0033], “post-process analysis”. Narzisi Fig. 1 & [0055]-[0056] teach using results obtained to generate Pareto front(s)… and assessing robustness of the front(s)… estimated based on a standard deviation… for the plurality of simulations.)

Re. CLAIM 519: Narzisi/Kahn teaches the method of claim 518, wherein the robustness value is based on a probability associated with each scenario (Narzisi [0056] teaches assessing robustness of a front, which may be estimated based on a standard deviation associated with the behavior that is calculated for a plurality of simulations using a particular set of system variables. Narzisi [0074] teaches robustness can be assessed, e.g., by using an expected fitness function based on a probability distribution of a possible perturbation.)

Re. CLAIM 520: Narzisi/Kahn teaches the method of claim 519 further comprising:
	determining, via the at least one processor, a risk assessment value based at least in part on the robustness value (Narzisi [0056] teaches assessing robustness, and such robustness may be desirable for certain systems, as it can lead to lower variance of results, e.g., more certainty (less risk) with respect to unknown or uncontrollable interactions, situations, etc. The Examiner interprets variance as a risk assessment value. Narzisi [0018] teaches obtaining that variance. The Examiner interprets robustness as based on the expected fitness function that is based on a probability distribution (see again [0074]).)

Re. CLAIM 524: Narzisi/Kahn teaches the method of claim 516 further comprising:
	determining, via the at least one processor, scenario parameters that have the largest impact on performance parameters (The Examiner notes it is not clear what scenario parameters or performance parameters must or must not entail. Narzisi [0052] teaches defining a set of system variables (scenario parameters), which may be varied to affect the system and to optimize a plurality of objectives. Narzisi [0053] teaches defining a set of objectives (performance parameters) to be achieved or optimized by the system. Narzisi [0055] teaches Pareto fronts, which may provide Pareto-optimal solutions that satisfy the multiple objectives. Narzisi [0056] teaches assessing robustness of pareto front(s) using a particular set of system variables. The Examiner interprets assessing robustness as determining which system variables have the largest impact on the multiple objectives.)

Re. CLAIM 525: Narzisi/Kahn teaches the method of claim 524 further comprising:
	determining, via the at least one processor, weighting criteria data for the scenario parameters (set of system variables) (The Examiner notes it is not clear what weighting criteria must or must not entail. Narzisi [0060] teaches each objective function (performance parameter) can optionally be assigned a weight to indicate the relative importance of achieving each individual objective. Narzisi [0061] teaches criteria can represent (weighted) objectives.); and
	determining, via the at least one processor, a robustness value of a trial design of the plurality based at least in part on the weighting criteria (Narzisi [0048] teaches one or more optimum solutions, referred to as a pareto front (of a trial design). Narzisi [0050] teaches a selected system (trial design) can be defined and provided. Narzisi [0056] teaches assessing robustness of a pareto front using a particular set of system variables (for the scenario parameters). The Examiner interprets the criteria as representing weighted objectives.)

Re. CLAIM 527: The subject matter of claim 527 is essentially defined in terms of an apparatus, which is technically corresponding to claim 516. Since claim 527 is analogous to claim 516, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 516. (See also specification para. 00235. The Examiner interprets Narzisi’s results obtained/observed as interpreted.)

Re. CLAIM 528: The subject matter of claim 527 is essentially defined in terms of an apparatus, which is technically corresponding to claim 517. Since claim 527 is analogous to claim 517, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 517.

Re. CLAIM 529: The subject matter of claim 529 is essentially defined in terms of an apparatus, which is technically corresponding to claim 518. Since claim 529 is analogous to claim 518, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 518.

Re. CLAIM 530: The subject matter of claim 530 is essentially defined in terms of a manufacture, which is technically corresponding to claim 516. Since claim 530 is analogous to claim 516, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 516. Further, Narzisi [0146] teaches a computer-accessible medium such as a storage arrangement including e.g., a hard drive.

Re. CLAIM 531: The subject matter of claim 531 is essentially defined in terms of a manufacture, which is technically corresponding to claims 516 and 530. Since claim 531 is analogous to claims 516 and 530, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 516 and 530.

Re. CLAIM 532: The subject matter of claim 532 is essentially defined in terms of a manufacture, which is technically corresponding to claims 516 and 530. Since claim 532 is analogous to claims 516 and 530, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 516 and 530.

Re. CLAIM 533: The subject matter of claim 533 is essentially defined in terms of a manufacture, which is technically corresponding to claims 518 and 530. Since claim 533 is analogous to claims 518 and 530, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 518 and 530.

Re. CLAIM 534: The subject matter of claim 534 is essentially defined in terms of a manufacture, which is technically corresponding to claims 520 and 530. Since claim 534 is analogous to claims 520 and 530, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 520 and 530.

Re. CLAIM 535: The subject matter of claim 535 is essentially defined in terms of a manufacture, which is technically corresponding to claims 524 and 530. Since claim 535 is analogous to claims 524 and 530, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 524 and 530.

Claim 521-523 are rejected under 35 U.S.C. 103 as being unpatentable over Narzisi in view of Kahn and Mun et al. (US 2015/0088783 A1).

Re. CLAIM 521: Narzisi/Kahn teaches the method of claim 516 further comprising:
	[… categorizing…], via the at least one processor, scenarios based on their probability (Narzisi [0104] teaches an exemplary simulation scenario, in which probability distributions (of scenarios) for lethal, severe injuries, light injuries, and no symptoms (categories) were set; and the model simulation was carried out repeatedly (repeats being scenarios). The Examiner interprets the categories (“lethal”, etc.) as necessarily set.)

Narzisi/Kahn may not explicitly teach categorizing simulation runs/repeats (i.e., scenarios) based on their probability.

Mun teaches categorizing:
	Fig. 32 & [0106] teach selecting a generalized Pareto probability distribution to compute 177, running the analysis 179 and visually representing the distributional statistics 181 of the simulated distribution (of scenarios) as a probability histogram 182. The Examiner interprets outputting a probability histogram as necessarily categorizing the simulation distribution. Also, claim 10 teaches performing risk simulations using scenario analyses. Additionally, like Kahn, claim 24 teaches tornado charts.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system, method, and computer-accessible medium for optimizing agent-based models of Narzisi/Kahn to represent probability distribution data as a probability histogram (i.e., necessarily categorizing the data) and to use this information as part of a system and method for modeling and analysis of operational risk (see Abstract) as taught by Mun, with the motivation of improving data analysis (e.g., to facilitate operational and business risk analysis through an intelligent set of statistical and analytical tests) and model forecasts (see Mun at 0007 and 0286).

Re. CLAIM 522: Narzisi/Kahn/Mun teaches the method of claim 521, wherein the scenarios are categorized as at least one of […] (see e.g., Narzisi [0104] (categories) and Mun e.g., Fig. 32 & [0106] (categorized).)

Narzisi/Kahn/Mun does not explicitly teach at least one of the categories of optimistic, base, or pessimistic.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Narzisi teaches that data containing information/labels is set (e.g., “lethal”) and because Mun teaches that data containing labels is represented as a histogram (i.e., categorized), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the information/labels applied to the set and categorized data (i.e., the probability distributions) of the prior art with any other information/labels because the results would have been predictable.

Re. CLAIM 523: Narzisi/Kahn/Mun teaches the method of claim 522 further comprising:
	determining, via the at least one processor, a robustness value based on a score value in each of the scenario categories (See e.g., Narzisi [0104]; and Mun Fig. 32 & [0106]. The Examiner interprets the probability values in the probability distribution as score values, since the probability values are necessarily categorized to represent the probability distribution (of scenarios) as a histogram. Narzisi [0074] teaches robustness can be assessed e.g., by using an expected fitness function based on a probability distribution.)

Claim 526 is rejected under 35 U.S.C. 103 as being unpatentable over Narzisi in view of Kahn and Khan et al. (US 2014/0006039 A1).
	
Re. CLAIM 526: Narzisi/Kahn teaches the method of claim 516, further comprising:
	evaluating historical trial design selections to identify one or more trial design parameters based at least in part on one or more trial design criteria ([0050] teaches agents can be defined and provided for a selected system (historical trial design), such agents provided with parameters, which allow them to exhibit stochastic behavior. [0054] teaches the fitness of a particular solution, e.g. a particular set of system variables (selections/criteria), can be evaluated based on a mean value of the system behavior generated by the plurality of simulations; and the number of times to simulate (design parameter) a given set of conditions (design parameters) can be selected (identified) based on variance or standard deviation of the results observed (based on criteria).) determined from a user via an interactive interface (Kahn Fig. 12 & [0119] teaches selected quickScreenCriteria. [0126] teaches the user interface allows the designer to double-click (select) a desired object.), wherein receiving the output data of the plurality of trial design simulations (claim 516, “results” obtained) is based at least in part on a quick search data structure (Kahn, pointer 1210) and the one or more trial design parameters ([0054] teaches the same system parameters may be simulated the plurality of times to generate the averaged behavior/mean value used to evaluate fitness.);
	generating a substitute for at least some of the output data based at least in part on a relationship between the plurality of trial design simulations and supplemental data (See specification para. 00282, “e.g., real-world data”. [0101] teaches the main exemplary parameters and their possible ranges used to model the system… can be selected based on known data or proposed resource allotments (supplemental data). The Examiner interprets results (output data) as obtained by a selected system using known data to perform repeated simulations ([0054]).);
	generating a performance surface based at least in part on a set of trial designs corresponding to the trial design simulations (see specification para. 00207. Narzisi [0008] teaches a parameter space (necessarily generated). Narzisi Abstract teaches agent-based models/multi-agent systems (trial designs). Narzisi [0012] teaches the criteria for the evaluation of the output of an agent-based model system can often involve the use of many different and conflicting objectives… Thus, it may be desirable to generate optimized system parameters… quality of a solution (for a trial design) can be based on a variety of criteria (a performance surface) e.g., robustness (correspond to simulations).);
	evaluating one or more trial designs based at least in part on the performance surface (Narzisi [0009] teaches traversing the parameter space in search of higher “fitness”. Narzisi [0074] teaches robustness (of a design) can be assessed by using an expected fitness function.); and
	calculating a score based on [… normalized…] score component values corresponding to the plurality of trial design simulations (Narzisi [0074] teaches assessing robustness. Narzisi [0104] teaches for an exemplary scenario, a probability distribution (score, score components) for model simulations carried out for 1000 ticks.)

Narzisi/Kahn may not teach calculating a score based on normalized score component values.

Khan does teach
	calculating a score based on normalized score component values ([0041] teaches component scores may be normalized or scaled to have about equal weight in determining an overall score.)	
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system, method, and computer-accessible medium for optimizing agent-based models of Narzisi/Kahn to normalize component scores for determining an overall score and to use this information as part of a healthcare management system as taught by Khan (see Abstract), with the motivation of improving operations (e.g., those relying on calculations using clinical information) and reducing cost of healthcare (see Khan at Abstract and para. 0019).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Edwards et al. (US 2015/0106110 A1) for teaching automation for aiding in strategic marketing.
Schultz et al. (US 2009/0292554 A1) for teaching planning and management of clinical trials.
Hoos et al. (WO 2019/144116 A1) for teaching platforms for conducting virtual trials.
Adelman et al. (WO 02/17211 A1) for teaching recruiting a patient into a clinical trial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626